                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ERIC LILLYWHITE,                                    CASE NO. C18-1840-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    AECOM, et al.,

13                           Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on Plaintiff, Defendant AECOM, and Defendant
19   URS Corporation’s stipulated motion for an extension of time to amend complaint, amend
20   answer, and respond to answer (Dkt. No. 19). The motion is GRANTED. If Defendants AECOM
21   and URS Corporation choose to do so, they must amend their answer (Dkt. No. 16) by April 11,
22   2019. If he chooses to do so, Plaintiff must bring a motion for a more definite statement or a
23   motion to strike Defendants’ answer (Dkt. No. 16) by April 11, 2019. The time for Plaintiff to
24   amend the complaint (Dkt. No. 1-2) with respect to AECOM and URS Corporation shall be
25   extended to March 20, 2019. If such amended complaint is filed, Defendant AECOM and URS
26   Corporation’s response to it is due by April 11, 2019.


     MINUTE ORDER
     C18-1840-JCC
     PAGE - 1
 1        DATED this 1st day of March 2019.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1840-JCC
     PAGE - 2
